Order denying plaintiff’s motion for summary judgment reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of opinion that upon the admitted facts the plaintiff is entitled to recover from defendant under the agreements made between defendant and the New Departure Reduction Company, Inc. The plaintiff, an attorney and counselor at law, rendered professional service to the New Departure Reduction Company, Inc., in the transaction represented by the contracts, under which contracts defendant agreed to pay to plaintiff the sum of $1,000. (Lawrence v. Fox, 20 N. Y. 268; Seaver v. Ransom, 224 id. 233.) The second contract did not abrogate the original contract or provide for liquidated damages to plaintiff. The defendant was not relieved from his obligation to the plaintiff by any rescission of the contract with the New Departure Reduction Company, Inc., or by any release or discharge from the New Departure Reduction Company, Inc., without *832the consent of the plaintiff, which consent was never claimed. Lazansky, P. J., Hag-arty, Carswell, Scudder and Tompkins, JJ., concur.